PER CURIAM.
This matter is before the Court on the Florida Bar’s petition for approval of a conditional guilty plea to violations of the Florida Bar Code of Professional Responsibility, Disciplinary Rule 6-101(a)(1), (2), and (3). Respondent has admitted being dilatory in handling the probate of an estate. *753We approve the petition and hereby reprimand respondent, Robert Carlisle. Publication of this order in the Southern Reporter shall serve as a public reprimand.
Costs in the amount of $430.50 are hereby taxed against respondent.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, McDonald and EHRLICH, JJ., concur.